NONPRECEDENTIAL DISPOSITION
                              To be cited only in accordance with 
                                       Fed. R. App. P. 32.1




              United States Court of Appeals
                                     For the Seventh Circuit
                                     Chicago, Illinois  60604

                                  Submitted December 11, 2008*
                                   Decided December 29, 2008

                                               Before

                               JOHN L. COFFEY, Circuit Judge

                               JOEL M. FLAUM, Circuit Judge

                               MICHAEL S. KANNE, Circuit Judge

No. 08‐1822

UNITED STATES OF AMERICA,                        Appeal from the United States District Court
     Plaintiff‐Appellee,                         for the Southern District of Illinois.

       v.                                        No. 04 CR 40013

BRUCE JOHNSON,                                   J. Phil Gilbert, 
     Defendant‐Appellant.                        Judge.

                                             O R D E R

       Bruce Johnson pleaded guilty and was sentenced to 100 months’ imprisonment for
conspiracy to distribute crack cocaine.  See 21 U.S.C. §§ 841, 846.  After the United States



       *
            After  examining  the  briefs  and  record,  we  have  concluded  that  oral  argument  is
unnecessary.  Thus, the appeal is submitted on the briefs and the record.  See FED. R. APP. P.
34(a)(2).
No. 08‐1822                                                                              Page 2

Sentencing Guidelines were amended to reduce the penalties for crack cocaine offenses, see
U.S.S.G. App. C, Supp. 2007, amend. 706, Johnson asked the district court to reduce his
sentence pursuant to 18 U.S.C. § 3582(C), and the court appointed counsel.  His attorney
moved for a reduced sentence, and the district court reduced his sentence to 84 months’
imprisonment. 

        Johnson does not challenge the district court’s reasoning in imposing this sentence. 
See FED. R. APP. P. 28(a)(9)(A); Anderson v. Hardman, 241 F.3d 544, 545‐46 (7th Cir. 2001). 
Instead, he argues that his counsel was ineffective for seeking a reduced sentence instead of
a full resentencing.  We have previously held that a prisoner seeking a sentence reduction
does not have a right to appointed counsel.  See Pruitt v. Mote, 503 F.3d 647, 657 (7th Cir.
2007); United States v. Tidwell, 178 F.3d 946, 949 (7th Cir. 1999).  But even if Johnson had a
right to effective assistance of counsel in his § 3582(C) proceeding, an attack on counsel’s
effectiveness is more properly brought on collateral attack than on direct appeal.  See 28
U.S.C. § 2255; Massaro v. United States, 538 U.S. 500, 504 (2003); United States v. Jackson, Nos.
07‐1449 & 07‐1577, 2008 WL 4553061, at *9 (7th Cir. Oct. 14, 2008).  If Johnson wishes to raise
that argument he may do so on collateral attack.  The appeal is therefore

                                                                                    DISMISSED.